OFFICE OFTHE   ATTORNEY     GENERALOFTEXAS
                     AUSTIN




ITOR.c. 2. ~Iiiykendall,
                      Clmirrnan
Earl-dof Examiner8
Stbte ??epartzellt
                of Sducation
Austin, ?exaE




         "(1) Is it not in order for the Camp-
    troller*8 ~artment to ooatfnue to iame
    dafiaiencywarrants in meeting the oblige-~
    t&ma or the Soard of Wmu.inemQ
    fm- salary warrants to be issued for ser-
    vlces rendered sever&l months prior to the
    date of the v:arsanta?w
         lirticle    I&vised CivrilStatutes,reads
                2J.377,
an.follows:
         Vhe State Superintendentshall be
    authorized to appoint a State Board ot
    Tmuuiners, consiotlngof not lese than
    t.hreaccmpatent teaahera, living in the
    State,.toserve during his pleasure and
    he may Inomse or deorease the II -b
    M varybag oonditioasmay bake nea4ssary.m
         ArtlalsZf370,
                     RstfsedCIvfl Statutes,pr#-
rides In part a8 follcma
          ....*s oounty superIntondizlt
                                     #Ihall
     dent, ell papara of qapliaantaapplying
     for State oer8iSlsate8, them to be 6ub
     mitted'80 the State Boerd of Rsamlner8,
     togetimywith the report80r the county
     boerd of exemlnere,on a pmsor$bed form
    'fumlshed by the State Dqmrtment of IMama-
     tfoa, wlthafee ottwodollara fromthe
     ioapaldto hlmby wahofth&applIaanta
     applyI rot Stats 04wtIfiaates.a
          BenateBIllI?oq158, bdng ChapterSO4, -naral
and GpeoIalLawa oi Twaa, RegularSeaaIon,45th bgI@la-
fura, Is the generalappropriationMl1 for the support
and malntenantwof the exeoutlvsand a4minIa8mtivsd*
pertmentaand agmmlss of the stats governam& iOr the
two year period beginningSopWmber 1, 19S7. At
141s we fIn&the tollowingpr6vIeIonarkinglP P xYx
                                               o pLle
                   of tmS.4Boardof EupnIn*irrr
for~the r3ttlntenrume                       t0r Uid
bienniuma
         "Boardof lwminere Mrlef0n
          "It la hereby provided that amount0
     for the salaries ai all pereons engaged
     In the ezlamimtionand aert~iioat~ono?
    a;:pliccrntsfr;rteachers’    certfflostes and
    for ctLer oxpxwws inaidont thereto shall
    never exceed the amounts 0r the pior y0ar.a
    balenccs of fees aollected Iron applicants
    for certlfloatesplus currant fens collect-
    ed, and thtitnot exaeedingthe following
    mounts per year tor salaries shall be paid
    to the followingmembers azd er~loyoesof
    ouid Rortrd: ~,7,0Ci0.00  to the Chaiman-knber;
    $2,750.00 to the College Examiner~embar;
    $laoo.oo to the se0mtary4?emlber:#lmo.Oo
    to the CertIfIoataClerk: and all other halp
    at the rate not sxaaading 5ll&60 germomth;
    also $S,OOO.OO each year ror maIntananob,
    equtpmOnt, travel and oongent expenses; and
    Said balan~efi and fees are hereby appro-
    pdatedfortha purposes&paying said
    salartes and expenaea for each of the two
    ilsoal jrearaending suguet Sl, 193f3,and
    August 91, 19a9."
          X8 uI,llbe notti that neitherArt10108897 nor
my other ststuw rixes ths @ary or the state Board of
Sxemtim nor dobe any generalstatutefix the sislaryof
auy wploycy3of the board. All of suoh aalarI*e8md all
expen8se oi the bawd are left to be prwlded lor S&aeaoh‘
gapproprlatlonbillsas ara exmotod for the pnrposaoi
&nab1agthsboardto f'unotlo& The o*appFoprZation
mada fi
      @r the ourrant biennium has been quotedabore.
A&$&A&8, Section6 of th? state Ganstitutionm&s as

         wRouwaep shallbe&awnfmmthe
     Wsaaury but In pursuanoo of 8 eol~lo appro-
    prIatIonsmade by law; nor shaP1 any appro-
    priatlonof money be made for a longertern
    than two yeare, exaept by the first Le@sla-
    ture to assemble under this ConstItutIOn,.:,
    whioh my tie the necessary approprIatIona
    to carry an the overnaent until the asdam-
    bl&P of the sIxfeenth Le&slaturerW
          rr the above aonstl*utlonalprovIsion nesds any
lio,l. c. :.. j!uykendall,
                         Way 26, 1939, ?:epe4


foriiticutian it I.?provided in tkz:r? raze of : ickle vs.
Finley, 44 f;jl 4E0,  by the Suj~rezeCourt, w!lereinit 18
held Cat a warrant cannot irsue fcr a salary prwlded
by statute unless there has bre::e:tt:-:;-rqriation  there-
ior. %e a~praprlationfor the .%ard of l~xtucfnsrs      for
tf:ecm-runt fiscal year is of whatever SW! that was on
hand cn ::epte.zber  1, 1938, plus fees collecteEdurInE
ttiio fiscal year.    :?oother mm 10 aprroprfatadror
suc?ipur::osefind no anoun t in excess therect can bo
paid fror;the atate treasury. If the Comptrollershould
Iosue werrentta  for pmsont eelarlssand expenseaand
It should develop that the fees rtliohare oolleoted
far this auuouxt   betwean nQw nnd septmber      1, 1959,
should not be euftlulent to pay smh outstendIngwar-
rents, then It would follow that such unpaidwermnts
had been issuedwithoutauthorftl     of   3.6~ and  in aontru-
wntlon of the above eonstltutlanalpmrlslon. There-
fore, the Co@zouer Oea i58uS swh werrents           qly   upon
peril oi that dwelopqrsnt.
           we do n&i beliffe that ua oen take judlOIt&l
Knowles    ~fwhatwer the gemsral praotioe-be       in
oonneatlon  with the matter lnqulredabout in your waml
question. Fkwwer, If -ta         aw not Issued at thla
timre,ea the eenloes era performad~there   would be LU)
legal Inhlbftlonagainstthe mabsmqtnmtIsmmnoo of swh
warxanw lnthemountofthesrarronheudfromt%.meto
t%me drtrjlng'thob&ma? of the fluaal year, forth8 pap
meat of muh 8drvluea.
                                   Yours very truly